OPINION — AG — ** HANDICAPPED — SERVICES — PURCHASE ** A NON PROFIT AGENCY EMPLOYING SEVERELY HANDICAPPED PERSONS MAY 'NOT' INCLUDE PERSONS WORKING IN ADMINISTRATIVE AND OFFICE CAPACITIES WHEN COMPUTING THE PERCENTAGE OF SEVERELY HANDICAPPED WORKFORCE FOR PURPOSE OF THE ACT GOVERNING ACQUISITION OF PRODUCTS AND SERVICES OF THE SEVERELY HANDICAPPED, 74 O.S. 3003 [74-3003](3) . HOWEVER, WHETHER ANY PARTICULAR EMPLOYEE MAY BE REGARDED AS ENGAGED IN THE DIRECT PRODUCTION OF GOODS AND SERVICES WITHIN THE MEANING OF THIS ACT REMAINS A QUESTION OF FACT WHICH MAY ONLY BE RESOLVED ON A CASE BY CASE BASIS. (PUBLIC CONTRACTS, CENTRAL PURCHASING, COMPETITIVE BIDDING, BLIND PERSONS, DISABLED PERSONS, CENTRAL PURCHASING) CITE: 74 O.S. 3001 [74-3001] — 74 O.S. 3009 [74-3009], 74 O.S. 3003 [74-3003](3), 74 O.S. 3003 [74-3003](4) (JAMES B. FRANKS)